PER CURIAM.
Upon the foregoing special findings of fact, which are made a part of the judgment herein, the court decides as á conclusion of law that the plaintiff is not entitled to recover, and its petition is therefore dismissed.
Judgment is rendered against the plaintiff in favor of the defendant for the cost of printing the record in this cause, the amount thereof to be ascertained and collected by the clerk as provided by law.
See case of Wright v. United States, No. A-261, decided February 8, 1937; affirmed by the Supreme Court January 17, 1938, 58 S.Ct. 395, 82 L.Ed. —.